DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
Claim 1: a rotor that includes a plurality of rotor magnets, each rotor magnet of the plurality of magnets having a polar axis running from a rotor magnet south pole to a rotor magnet north pole
Claim 1: wherein: the first middle section forms a third angle with respect to the axis of rotation; and the third angle is perpendicular to each polar axis of each rotor magnet of the plurality of rotor magnets.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: An integrated stator assembly incorporated in an electric motor including a rotor that includes a plurality of rotor magnets, each rotor magnet of the plurality of magnets having a polar axis running from a rotor magnet south pole to a rotor magnet north pole, the assembly comprising: a mandrel of dielectric material, wherein the mandrel includes: a first cylindrical surface coaxial to an axis of rotation of the rotor; an upper edge; and a lower edge; a plurality of electrically conductive stator windings wound upon the mandrel, each winding of the plurality of windings including a plurality of turns traversing the first cylindrical surface, wherein each turn of the plurality turns further comprises: a first upper section disposed on the first cylindrical surface, wherein: the first upper section intersects the upper edge of the mandrel; and the first upper section forms a first angle to the axis of rotation; a first lower section disposed on the first cylindrical surface, wherein: the first lower section intersects the lower edge of the mandrel; and the first lower section forms a second angle to the axis of rotation; and a first middle section disposed on the first cylindrical surface, between the first upper section and the first lower section, wherein: the first middle section forms a third angle with respect to the axis of rotation; and the third angle is perpendicular to each polar axis of each rotor magnet of the plurality of rotor magnets.
Hirasawa et al. (US 2020/0185997) is considered prior art most closely related to the claimed invention.
Hirasawa teaches  an integrated stator assembly incorporated in an electric motor including a rotor that includes a plurality of rotor magnets, the assembly comprising: a mandrel, wherein the mandrel includes: a first cylindrical surface coaxial to an axis of rotation of the rotor; an upper edge; and a lower edge; a plurality of electrically conductive stator windings wound upon the mandrel, each winding of the plurality of windings including a plurality of turns traversing the first cylindrical surface, wherein each turn of the plurality turns further comprises: a first upper section disposed on the first cylindrical surface; and the first upper section forms a first angle to the axis of rotation; a first lower section disposed on the first cylindrical surface; and the first lower section forms a second angle to the axis of rotation; and a first middle section disposed on the first cylindrical surface, between the first upper section and the first lower section, wherein: the first middle section forms a third angle with respect to the axis of rotation.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hunstable et al. (US 2019/0199185) teaches a motor/generator where the stator is a coil assembly and the rotor is a toroidal cylindrical tunnel.
Kay et al. (US 2019/0280550) teaches an apparatus having a stator coil including a laminated stack.
This application is in condition for allowance except for the following formal matters: 
The Objection to the Abstract and the Drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/               Examiner, Art Unit 2832